                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT CHRISTOPHER ADAMS,                         )
 #K67019,                                          )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )   Case No. 19-cv-37-NJR
                                                   )
 SHAWNEE CORRECTIONAL                              )
 CENTER WARDEN,                                    )
 JOHN DOE 1,                                       )
 JOHN DOE 2,                                       )
 and JEFF DENNISON,                                )
                                                   )
                Defendants.                        )

                               ORDER DISMISSING CASE
ROSENSTENGEL, Chief Judge:

       Plaintiff Robert Christopher Adams filed this civil rights action pursuant to 42 U.S.C.

§ 1983 on January 11, 2019. Plaintiff’s Third Amended Complaint (Doc. 17) survived screening

pursuant to 28 U.S.C. § 1915A, and he was allowed to proceed with claims against three unknown

defendants, including Warden Doe, John Doe 1, and John Doe 2. (Doc. 18). Warden Jeff Dennison

was added as a defendant for the sole purpose of responding to discovery aimed at identifying the

unknown defendants. (Id. at p. 5).

       Pursuant to the Initial Scheduling Order entered July 30, 2019, Plaintiff was required to

identify the unknown defendants by filing a motion for substitution of defendants on or before

September 27, 2019. (Doc. 23, p. 2). He was warned that his failure to do so would result in

dismissal of the John Doe Defendants and this case as a whole for failure to prosecute. (Id.) (citing

FED. R. CIV. P. 41(b)). When Plaintiff missed the deadline, the Court ordered him to show cause

on or before October 20, 2019, why this case should not be dismissed as a whole for failure to
comply with a court order (Doc. 23) and to prosecute his claims. (Doc. 46). He was again warned

that failure to respond to the order would result in dismissal of the case. (Id.).

       The deadline for responding to the show cause order has passed. Plaintiff has not responded

to it. He has instead filed a motion seeking reconsideration of numerous motions that were denied,

stricken, or dismissed. (Doc. 47). None of these motions identifies the unknown defendants or

satisfies the show cause order. Plaintiff’s motion shall therefore be denied, and this entire case

dismissed. See FED. R. CIV. P. 41(b).

       Accordingly, Plaintiff’s Motion to Clarify and Request that All Former Motions Be

Reconsidered (Doc. 47) is DENIED. This action is DISMISSED without prejudice pursuant to

Federal Rule of Civil Procedure 41(b) for failure to follow the Court’s Orders (Doc. 23 and 46)

and prosecute his claims. Furthermore, despite the dismissal, Plaintiff remains obligated to pay the

filing fee for this action. (See Doc. 11). The Clerk of Court is DIRECTED to enter judgment

accordingly and CLOSE this case.

       IT IS SO ORDERED.

       DATED: October 28, 2019

                                                       ____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                                   2
